DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7, 9-13, 15-23 are currently pending. Claims 1-5, 9, 12-13, and 15-20 are allowed. Claims 7, 10-11, and 21-23 are rejected. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 25, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Response to Arguments
Applicant’s arguments, see Pg. 8-9 of the remarks, filed January 11, 2021, with respect to the drawings have been fully considered and are persuasive. The objection of the drawings has been withdrawn. 
It is noted that there is a new issue with the drawings, therefore a new drawing objection is given as detailed below. 
Applicant’s arguments, see Pg. 9-10 of the remarks, filed with respect to 35 U.S.C. 112(a) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejections of Claims 21-22 have been withdrawn. 
Regarding the amendments, Applicant’s explanations regarding Claims 1 and 22 are acknowledged and accepted as having sufficient written description support. Claim 21 does not appear to be supported as alleged and is rejected under 35 U.S.C. 112(a) as detailed below.

As noted in the arguments, neither Schilling nor Lemmers teaches the rotary connection member extending radially outward of the electric machine gearbox and the rotor as claimed in Claim 1 and the rotary connection member extending radially outward of the rotor relative to the longitudinal centerline as claimed in Claim 22. Therefore, the previous rejections have been withdrawn. 
Arguments with respect to Gozdawa are considered moot since the limitations rejected in view of Gozdawa have been removed. 
Applicant’s arguments, see Pg. 13-14, filed with respect to the rejection of Claim 21 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of design choice.
The radial positioning of the gearbox with respect to the rotor appears to be a matter of relative dimensions as detailed in the rejection below. 
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Species I-III, as set forth in the Office action mailed on February 10, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of February 10, 2020 is withdrawn. Claims 9-11, directed to Species II-III are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “electric machine gearbox positioned radially inward of the rotor relative to a longitudinal centerline” of Claim 21 must be shown or the feature canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 10 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 10, Lines 1-3 recite “wherein the rotor of the electric machine of the electric machine assembly is configured to rotate at the same rotational speed as the plurality of high-speed turbine rotor blades”. However, according to Figure 4A and paragraph [00108] of the original disclosure, this appears to be limited to the embodiment of Figure 4A, wherein no electric machine gearbox is provided. Claim 1 requires the presence of an electric machine gearbox and is directed towards a different embodiment. The original disclosure does not contain sufficient written description to show support that Applicant had possession of an embodiment wherein the rotor rotates at the same rotational speed as the plurality of high-speed turbine rotor blades with an electric machine gearbox at the time the application was filed. 
Regarding Claim 21, Lines 16-17 recite “the electric machine gearbox positioned radially inward of the rotor relative to a longitudinal centerline”. However, no support for such a description may be found in the original disclosure. In the remarks filed January 11, 2021, Applicant alleges this limitation to be illustrated in Figure 2. Nothing in the original disclosure 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, Lines 1-3 recite “wherein the electric machine assembly further comprises an electric machine gearbox, and wherein the rotor of the electric machine is drivingly coupled to the rotary connection member through the electric machine gearbox”. These limitations already appear present in Claim 1. It is unclear if the claim is in reference to the same electric machine gearbox or how the claim further narrows the structure already presented in Claim 1.  
Regarding Claim 21, Lines 16-17 recite “a longitudinal centerline”. It is unclear of what the centerline is of. In other words, where is the centerline? 
Regarding Claim 22, Lines 13 and 16 recite “the longitudinal centerline”. There is insufficient antecedent basis for this limitation in the claim. It is unclear the centerline of what the claim is in reference to. 
Claim 23 is subsequently rejected for its dependency upon a previously rejected claim. 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claim 7, the claim depends upon Claim 6 which has been canceled. Therefore, Claim 7 is rejected for failing to contain reference to a claim previously set forth. For purposes of examination, it is believed Claim 7 is intended to be dependent upon Claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21, assuming sufficient written description and as far as it is definite and understood, is rejected under 35 U.S.C. 103 as being unpatentable over Schilling (US 2010/0154384 A1), hereinafter Schilling in view of Lemmers et al. (US 2016/0149469 A1), hereinafter Lemmers.
Regarding Claim 21, Schilling teaches a turbomachine defining a radial direction and an axial direction, the turbomachine comprising: a turbine section (26) comprising a turbine frame (unlabeled, left of leftmost 70 or 94) and a turbine, the turbine comprising a first plurality of turbine rotor blades (70) and a second plurality of turbine rotor blades (80), the first plurality of turbine rotor blades (70) and second plurality of turbine rotor blades (80) alternatingly spaced along the axial direction; a first gearbox (56), the first plurality of turbine rotor blades (70) and second plurality of turbine rotor blades (80) rotatable with one another through the gearbox (56). 
Schilling does not expressly teach an electric machine as claimed. However, an electric machine would have been obvious in view of Lemmers. 
Figures 1 and 3 of Lemmers teach an electric machine assembly (300) comprising a rotary connection member (end of 197, hereinafter 197) and an electric machine, the rotary connection member (197) coupled to a first plurality of blades (194), the electric machine comprising a rotor (323) and a stator (321), the rotary connection member (197) drivingly coupled to the rotor (323); and an electric machine gearbox comprising a first gear (311) coupled to the rotary connection member (197) and a second gear (313) coupled to the rotor (323), the first gear (311) positioned radially outward of the second gear (313) [0024-0025]. The presence of a generator allows for the turbine to convert kinetic energy into electricity [0002]. Other prior art generators may not produce enough energy or reduce efficiency [0003-0004]. Note that paragraph [0025] describes the gearing as having a 3.6429 to 1 output/input ratio with a grounded ring gear (310). Therefore, it is understood that the input is connected to a carrier which connects to the planet gears (311) while the output is connected to the sun gear (313). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbomachine taught by Schilling with an electric machine assembly comprising a rotor and a stator, the electric machine comprising a first gear coupled to the rotary connection member radially outwards of a second gear coupled to the rotor as suggested by Lemmers, to provide the benefit of allowing electricity generation capabilities while avoiding the demand requirements and inefficiencies of other prior art generators. As modified, the rotary connection member would be a connection at the right most end of (74) in Figure 2 of Lemmers. 

MPEP 2144.04 provides examples directed to various common practices that the courts have considered routine expedients only requiring ordinary skill in the art. One such example is the relative dimensions between parts (see MPEP 2144.04, IV, A). The courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device would not be patentably distinct from the prior art device. Specifically, the radial positioning of the electric machine gearbox compared to the rotor is interpreted as a matter of relative dimensions. If the gearbox was radially shorter than the rotor, it is interpretable as being radially inwards of the rotor and if longer, radially outwards. Figure 3 of Lemmers shows the electric machine gearbox (308) having a slightly longer radial extent than rotor (323). However, it is noted that the effectiveness of a gearbox is due to the number of teeth between respective gears, not the size of the gears themselves. Therefore, no difference in performance is noted between a gearbox having a slightly smaller radial extent than the rotor compared to a gearbox having a slightly longer radial extent than the rotor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the turbomachine taught by Schilling-Lemmers such that the electric machine gearbox is positioned radially inward of the rotor as a matter of engineering design choice, since the courts have held a change in relative dimensions to be a routine expedient only requiring one of ordinary skill. 
Allowable Subject Matter
Claims 1-5, 9, 12-13, and 15-20 are allowed.
Claims 22-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding Claims 1 and 22, as far as Claim 22 is definite and understood, the closest prior arts, Schilling and Lemmers, do not expressly teach “wherein the rotary connection member extends radially outward of the electric machine gearbox and the rotor” as claimed in Claim 1 nor “the rotary connection member drivingly coupled to the rotor and extending radially outward of the rotor relative to the longitudinal centerline” as claimed in Claim 22. Rather, the connection between the electric machine gearbox (308) and shaft (197) in Figures 1 and 3 of Lemmers is shown to be a connection member extending radially inwardly. As can be seen in Figure 2 of the instant application, the different structure of the shaft (124) with support assembly (126) and the positioning of the inputs and outputs of the gearbox (212) is what allows for the rotary connection member (204) to extend radially outwardly of the gearbox/rotor to connect the electric machine gearbox rather than radially inwardly. Meanwhile the shaft structure of Lemmers, such as shaft (197) and the connection of the input of the gearbox to be connected go to gear (311) results in the rotary connection member to extend radially inward of the gearbox. The art of record does not provide any motivation to modifying the rotary connection member to extend radially outwards of the gearbox/rotor. Therefore, one of ordinary skill would not do so without improper hindsight of the instant application’s disclosure. 
Claims 2-5, 9, 12-13, 15-20, and 23 subsequently depend upon Claims 1 and 22 respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745

/Christopher Verdier/Primary Examiner, Art Unit 3745